DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 was filed after the mailing date of the Final Office action on February 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
With respect to the foreign language document provided with the IDS submitted May 9, 2022, that no translation was submitted. Accordingly, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.
Allowable Subject Matter
Claims 1, 2, 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1, 11 and 17 including: when in operation in a startup mode of the HVAC&R system, directs an intermediate fluid to bypass, via a valve, the absorption evaporator; and upon the HVAC&R system reaching a steady state after the startup mode of the HVAC&R system, directs the intermediate fluid through the condenser of the vapor compression system and through the absorption evaporator, as required by instant claim 1, when in operation in a startup mode of the system, directs the intermediate fluid to bypass the absorption evaporator, and upon the system reaching a steady state after the startup mode of the system, directs the intermediate fluid through the condenser of the vapor compression system and through the absorption evaporator, as required by instant claim 11, nor directing the intermediate fluid to bypass, via a valve, the absorption heat pump in a startup mode of the vapor compression system as required by instant claim 17.
Specifically, US 2015/0345835 (Martin) as modified by 2014/0196482 (Pelligrini) and EP 2821732 (Kokugan) teaches many of the features claimed in claims 1, 11 and 17 as outlined in the final Office action mailed February 2, 2022. However, none of the prior art of record teaches, discloses, or suggests when in operation in a startup mode of the HVAC&R system, directs an intermediate fluid to bypass, via a valve, the absorption evaporator; and upon the HVAC&R system reaching a steady state after the startup mode of the HVAC&R system, directs the intermediate fluid through the condenser of the vapor compression system and through the absorption evaporator, as required by instant claim 1, when in operation in a startup mode of the system, directs the intermediate fluid to bypass the absorption evaporator, and upon the system reaching a steady state after the startup mode of the system, directs the intermediate fluid through the condenser of the vapor compression system and through the absorption evaporator, as required by instant claim 11, nor directing the intermediate fluid to bypass, via a valve, the absorption heat pump in a startup mode of the vapor compression system as required by instant claim 17. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763